LANGDON, J.
Defendant was jointly charged, with Ralph Balicki, with murder, attempted robbery and kidnaping. He pleaded guilty to the first two charges and the third was dismissed. Testimony as to the degree of the murder charge was taken, and the court determined it to be murder of the first degree and sentenced the defendant to death.
At the time of sentence the trial court declared that unless there were extenuating circumstances in the record, and he could find none, he should impose the death sentence. Defendant appeals, making the contention that the trial court was in error as to the law, in that the discretion of the jury or trial court to impose a sentence of death or of life imprisonment under' section 190 of the Penal Code is unlimited, and does not depend upon a showing of circumstances in mitigation.
The contention seems pointless. The trial court, acting within its discretion and upon a consideration of the circumstances, fixed the sentence in accordance with the statutory authority vested in it. This was entirely proper.
The judgment is affirmed.
Curtis, J., Preston, J., Shenk, J., Seawell, J., Waste, C. J., and Thompson, J., concurred.